Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on June 7, 2022. 

2. Claims 1-6 and 8-14 have been examined and are allowed.

Examiner’s Amendment
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in a telephone interview with Attorney Francis Ng (Reg. No. 58,218) on June 28, 2022, to put the claims in condition for allowance.

IN THE CLAIMS:

Claim 3 (Currently Amended) The method of claim 1comprising:  . . .

Claim 12 (Currently Amended) The system of claim 11, further comprising

Claim 14 (Currently Amended) The system of claim 13, further comprising


Examiner’s Statement of Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “collecting one or more samples from a process; generating, for each of the one or more samples, a mass spectra using a mass spectrometer; comparing each generated mass spectra with a model representative of at least one expected product to generate a product quality metric for that corresponding sample, wherein the model includes separate classifiers for mass spectra generated from parent ions of the sample and daughter ions fragmented from the parent ions,” in independent claim 1, 

“collecting one or more samples from a process; generating, for each of the one or more samples, a mass spectra using a mass spectrometer; comparing each generated mass spectra with a model representative of at least one expected product to generate a product quality metric for that corresponding sample, wherein the model is generated by: executing, one or more times, a production process; sampling the production process at a plurality of sampling periods; analyzing each of the samples to produce a mass spectra; and, training a data classifier based on the mass spectra to generate the model,” in independent claim 9,

“a sample separation/delivery component for delivering sample; an ion source for receiving delivered sample; a mass spectrometer having a hardware processor for generating mass spectra representative of the delivered sample; and, a hardware controller operative to compare a model to the mass spectra and to generate a product quality metric based on the comparison, wherein the model includes separate classifiers for mass spectra generated from parent ions of the sample and daughter ions fragmented from the parent ions,” in independent claim 11,  and
“a sample separation/delivery component for delivering sample; an ion source for receiving delivered sample; a mass spectrometer having a hardware processor for generating mass spectra representative of the delivered sample; and, a hardware controller operative to compare a model to the mass spectra and to generate a product quality metric based on the comparison, wherein the model is generated by: executing, one or more times, a production process; sampling the production process at a plurality of sampling periods; analyzing each of the samples to produce a mass spectra; and, training a data classifier based on the mass spectra to generate the model,” in independent claim 13, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure. 
 
US 2018/0371519 to Lee et al. discloses: extracting first mass information for an input sample; classifying the input sample using a machine learning model based on at least a negative marker, based on the first mass information; and identifying a species for the input sample based on the classification result.

NPL to Thomas et al. discloses mass spectrometry imaging (MSI), a number of algorithms for classifying regions in a MSI dataset before and after unsupervised non-linear dimensionality reduction with a deep neural network.

7. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192